PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,030
Filing Date: 13 Nov 2018
Appellant(s): Sarode et al.



__________________
Michael S. Czarnecki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-21 are rejection under 35 U.S.C. §103 as being unpatentable over Ansari et al. (hereinafter Ansari, US 2010/0231790) in view of Khurana et al. (hereinafter Khurana, US 2016/0241566)

(2) Response to Argument
	A. The Examiner Establishes a Prima Facie Case Under 35 U.S.C. §103
		i. The Examiner Correctly Maps Appellant’s Claims to the Ansari Reference
The Appellant argues that the “Appellant’s independent claims recite three different screens, each having a unique appearance and function, the Examiner inappropriately attempts to map each of these different screens to the same screen (Ansari’s Home Automation Screen 750) Fig. 12A).” The Appellant further argues “mapping the three different screens as recited in the Appellant’s claims to pop-ups superimposed over portions of the Home Automation Screen 750 of Ansari once again represents an inappropriate mapping of the Appellant’s claimed features to the teaching of Ansari.” The Examiner respectfully disagrees.
	In determining the scope of the claims, the MPEP states that “during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification”” (MPEP §2111, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. 
	First, the Specification fails to give an explicit definition of the term screen, therefore the plain meaning of the word is used. Nor does Appellant ever allege an explicit definition is present. Thus, the plain and ordinary meaning must be used. The Oxford Learner’s Dictionary provides a plain meaning definition consistent with the Specification, in that a screen is “the data or images shown on a computer screen” (Screen Definition 4, Oxford Leaners Dictionary, Captured by Wayback Machine 11/16/2015).
	Second, the Appellant has inappropriately incorporated elements of embodiments in the Specification into the definition of the term screen that are not contained within the claimed limitation. Namely, the Appellant now argues that the term screen is defined as “an image that displays as a full screen” (Appeal Brief, pg. 12). However, the Specification fails to provide this definition of screen.  Further, the definition provided by the Appellant is more specific and narrower than the plain meaning of the word as defined above.


    PNG
    media_image2.png
    337
    490
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    321
    471
    media_image4.png
    Greyscale

The Specification of the instant application is consistent with this interpretation. For example, the room energy screen 1440 displayed in Fig. 14E below and described in [0213] of the Specification 

    PNG
    media_image5.png
    477
    328
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    463
    285
    media_image6.png
    Greyscale

Fourth, Appellant’s argument that “mapping the three different screens as recited in the Appellant’s claims to pop-ups superimposed over portions of the Home Automation Screen 750 of Ansari once again represents an inappropriate mapping of the Appellant’s claimed features to the teaching of Ansari” is incorrect. As stated above, the Examiner is not mapping the three different 
Therefore, the Examiner correctly mapped the screens of Ansari to the screens of claimed limitation and Appellant’s arguments should be rejected.

ii. Ansari and Khurana Teaches or Suggests the cited Features of the Claims
		a.) Ansari and Khurana teach or suggest Appellant’s Screens
The Appellant argues that “the alleged back button of Ansari noted by the Examiner appears on the Home Automation screen 750 and not on Ansari’s Room pop-up display 760. Ansari therefore fails to teach the “... rooms screen further includes a back control” as recited in Appellant’s independent claims 1, 9, and 15.” The Examiner respectfully disagrees.
As discussed in detail above, the MPEP requires that “the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’” (MPEP §2111, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). 
Ansari teaches a Home Automation screen (Fig. 12A shown above), which is mapped by the Examiner to the home screen of the instant application, which is displayed upon selection of a Home Automation icon (Ansari, [0186]). Fig. 12B of Ansari (shown above), which is mapped by the Examiner to 
Therefore, the combination of Ansari in view of Khurana teaches the “screens” of the claimed limitation and Appellant’s arguments should be rejected.

		b.) Ansari and Khurana teach or suggest a “Go To Rooms” Feature
The Appellant argues that “the alleged “Go To Rooms” control of Ansari (i.e., Rooms icon 754, located on Ansari’s Home Automation Screen) would need to be included and displayed in in the Work Area (765) of Ansari FIG 12C… Ansari’s Rooms icon (754 in FIG 12C) is not included as an icon represented in Ansari’s Work Area (765 of FIG 12C). Ansari therefore fails to at least teach that the “room dashboard screen ... includes ... a ‘Go To Rooms’ control” as recited in Appellant’s independent claims 1, 9, and 15. The Examiner respectfully disagrees.
As discussed in detail above, the MPEP requires that “the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’” (MPEP §2111, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). 
Ansari teaches a rooms screen (Fig. 12B shown above), which is mapped by the Examiner to the rooms screen of the instant application, that is displayed upon selection of a rooms option (Ansari, [0188]). Fig. 12C of Ansari (shown above), which is mapped by the Examiner to the rooms dashboard screen of the instant application, contains a rooms option in the sidebar that displays the rooms screen. As discussed above in §2.A.i. of this Examiner’s Answer, each screen in Fig. 12A-C is a different screen, therefore the rooms option contained within the screen of Fig. 12C is a “Go To Rooms” button that causes the display of the rooms screen of Fig. 12B. 
Therefore, the combination of Ansari in view of Khurana teaches the “Go To Rooms” feature of the claimed limitation and Appellant’s argument is incorrect.

iii. The Examiner Provides an Articulated Reason for Combining Ansari with the Back button as taught by Khurana

The MPEP states “The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper ‘functional approach’ to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.” “Examples of rationales that may support a conclusion of obviousness include:” “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (MPEP §2143).
First, the Appellant’s statement that the “Fails to Provide an Articulated Reason for Combining Ansari with the Back button as taught by Khurana” is false. On page 4 of the Final Rejection dated 09/18/2020, the Examiner explicitly recited a motivation for combining the Ansari and Khurana reference. Namely, “It would have been obvious to one of ordinary skill in the art, having the teachings of Ansari and Khurana before him before the effective filing date of the claimed invention, to modify the home automation dashboard taught by Ansari to include the back button of Khurana in order to obtain a home automation dashboard with a back button to return to the previous screen. One would have been motivated to make such a combination because it allows a user to quickly access the previous screen without having to renavigate the entire menu hierarchy”.  Further, the Appellant fails to rebut the Examiner’s explicit statement of motivation. The MPEP specifically requires that Appellant’s arguments “shall explain why the examiner erred as to each ground of rejection contested by appellant” and “any 
Second, the Appellant argues that the combination of Ansari with Khurana “would yield a nonsensical result inasmuch”   as the back button of Khurana would be “meaningless” as the screens of Ansari “do not have an associated history”.  The examiner respectfully disagrees. The screens of Ansari are taught as having a navigation history. For example, Fig. 12C descends from Fig. 12B through the “TV Room” option and Fig. 12B descends from Fig. 12A through the rooms option (Ansari, [0186-0188]). Therefore, the screens of Ansari in view of the back button of Khurana would provide a meaningful combination by presenting to the user the screen that was previously displayed to and led to the current screen being displayed. 
Therefore, the Examiner has met the criteria for prima facie case of obviousness under 35 U.S.C. § 103 and Appellant’s arguments should be rejected.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
Conferees:
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        /ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.